DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment filed on 03/14/2022 has been entered. Claims 1-21 are still pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 20190132462) in view of Yano et al. (US 8159506) and Kotsuji (US 20130259402).
Regarding claim 12, Ogawa teaches a scanner unit (13 scanner in fig. 1), comprising: a document platen on which documents can be placed (scanner in fig. 1)); an input operation unit including a display screen (14 in fig. 1); a scanner configured to scan multiple documents placed on the document platen and generate image data (p0040: plurality of documents..) ; and a processor configured to:
 generate document image data by cropping a region corresponding to each document on the document platen from the image data of the scanner (fig. 3) and, 
when a multi-sided scanning mode is selected (p0043: multi-crop scan function), associate generated document image data for a front surface of each document with generated document image data for a back surface of the same document to establish a document image data pair for each document on the document platen (fig. 3f); 
generate preview images of a first piece of document image data in each established pair and preview images of a second piece of document image data in each established pair (fig. 3f) and output the rotated document image data pair (fig. 3f).
Ogawa does not teach display the generated preview images on the display screen; receive a rotation instruction via the input operation unit for one piece of document image data in a document image pair and rotate both pieces of document image data in the document image pair together in response to the rotation instruction.
Yano teaches display the generated preview images on the display screen (fig. 3); receive a rotation instruction via the input operation unit for one piece of document image data in a document image pair and rotate both pieces of document image data in the document image pair together in response to the rotation instruction (fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ogawa, and to include display the generated preview images on the display screen; receive a rotation instruction via the input operation unit for one piece of document image data in a document image pair and rotate both pieces of document image data in the document image pair together, in order to print image with orientation left incorrect suggested by Yano.
Ogawa in view of Yano does not teaches receive a user designation of one piece of document image data in a document image pair;
Kotsuji teaches receive a user designation of one piece of document image data in a document image pair (p0097: the user to change the magnification and/or rotate of the selected image and fig. 14b);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ogawa in view of Yano to include receive a user designation of one piece of document image data in a document image pair, in order to gather the plurality of selected images within an output image corresponding to predetermined paper suggested by Kotsuji (abstract).

Regarding claim 1, claim 1 is scanner portions of claim 12, therefore it is rejected for the same reason as claim 12.
.
Regarding claim 16, claim 16 is method claim corresponding to system claim 1, therefore it is rejected for the same reason as claim 1.

Regarding claim 2, Ogawa in view of Yano teaches the image reading device according to claim 1, further comprising: an input operation unit (Yano: 13 in fig. 1) configured to receive the rotation instruction from a user to designate the one piece of document image data as a rotation target (Yano: fig. 2: rotate 120).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 3, Ogawa in view of Yano teaches the image reading device according to claim 2, wherein the input operation unit comprises a touch panel display (Yano: 100 in fig. 2).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 14, the limitations are substantially similar to claim 3, therefore it is rejected for the same reason as claim 3.

Regarding claim 4, Ogawa in view of Yano teaches the image reading device according to claim 2, wherein the controller is configured to generate a preview image of a first piece of document image data in a pair and a preview image of a second piece of document image data in the pair and display the generated preview images on a display screen (Yano: fig. 3).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 5, Ogawa in view of Yano teaches the image reading device according to claim 4, wherein the preview images are rotated at the same time in response to a user instruction to rotate at least one of the preview images received via the input operation unit (Yano: fig. 3).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 13, the limitations are substantially similar to claim 5, therefore it is rejected for the same reason as claim 5.

Regarding claim 6, Ogawa in view of Yano teaches the image reading device according to claim 2, wherein the controller is configured to generate preview images for the front and back surfaces of each document in the multi-sided scanning and then display the preview images for the front and back surfaces of each document on a display screen (Yano: display images on the screen) together at the same time (fig. 4: front and back document on the paper).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 8, Ogawa in view of Yano teaches the image reading device according to claim 1, wherein the output of the rotated document image data pair comprises printing the rotated document image data pair together on a single sheet (Yaho: fig. 2: rotate and printing).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 9, Ogawa in view of Yano teaches the image reading device according to claim 8, wherein the document image data for the front surface of the document in the rotated document image data pair is printed on one side of the single sheet and the document image data for the back surface of the document in the rotated document image data pair is printed on the other side of the single sheet (Yano:claim 1: displays the rotated preview image on the operation displaying unit, wherein in a case that duplex printing is specified for the input information including a front page and a back page).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 15, Ogawa in view of Yano teaches the scanner unit according to claim 12, wherein the preview image for the first piece of document image data in each established pair is displayed adjacent to the preview image for the second piece of document image data in the respective established pair (Ogawa: fig. 3f, Yano teaches preview images in fig. 3).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 17, Ogawa in view of Yano teaches the image reading method according to claim 16, further comprising: generating a preview image of a first piece of document image data in an established document image pair and a preview image of a second piece of document image data in the established document image pair and then displaying the generated preview images on a display screen (Ogawa: fig. 3f, Yano teaches preview images in fig. 3).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 18, Ogawa in view of Yano teaches the image reading method according to claim 17, wherein the rotation instruction is received from a user via input operation unit including the display screen displaying the generated preview images(Yano: fig. 2: rotate 120).

Regarding claim 20, claim 20 recites the same limitation as claim 8, therefore it is rejected for the same reason as claim 8.

Regarding claim 21, (New) Ogawa in view of Yano and Kotsuji teaches The image reading method according to claim 16, wherein only the pieces of document image data in the established document image pair are rotated in response to the rotation instruction (Kotsuji: p0097: the user to change the magnification and/or rotate of the selected image and fig. 14b).
The rational applied to the rejection of claim 1 has been incorporated herein.

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Yano as applied to claims 1 and 16 above, and further in view of Arifuku (US 20190238710).

Regarding claim 7, Ogawa in view of Yano teaches the output of the rotated document image data, but failed to teach the image reading device according to claim 1, wherein the output of the rotated document image data pair comprises storing the rotated document image data of the pair together as a single document file in a storage device.
Arifuku teaches the image reading device according to claim 1, wherein the output of the rotated document image data pair comprises storing the rotated document image data of the pair together as a single document file in a storage device (Abstract: generates image files, each including a front surface image and a back surface image, for the respective area divisions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ogawa in view of Yano, and to include wherein the output of the rotated document image data pair comprises storing the rotated document image data of the pair together as a single document file in a storage device, in order to easy check for whether or not images have been successfully read suggested by Arifuku (p0005). 

Regarding claim 19, claim 19 recites the same limitations as claim 7, therefore it is rejected for the same reason as claim 7.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Yano as applied to claim 1 above, and further in view of Delaney et al. (US 20210329173).
Regarding claim 10, Ogawa in view of Yano does not teach the image reading device according to claim 1, wherein an orientation for the generated document image data is set according to an optical character recognition processing performed on the document image data to establish a text orientation of text on the document.
Delaney teaches the image reading device according to claim 1, wherein an orientation for the generated document image data is set according to an optical character recognition processing performed on the document image data to establish a text orientation of text on the document (p0053: optical character recognition (OCR) being used to determine an image orientation that matches an orientation of text characters within the image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ogawa in view of Yano, and to include wherein an orientation for the generated document image data is set according to an optical character recognition processing performed on the document image data to establish a text orientation of text on the document, in order to determine image data orientation.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Yano as applied to claim 1 above, and further in view of Okuyama et al. (US 20190206013),
Regarding claim 11, Ogawa in view of Yano does not teach the image reading device according to claim 1, wherein the controller is configured to cancel the association between generate document image data for a front surface of a document and generated document image data for a back surface of a document in a previously established document image data pair upon receiving a user instruction via an input operation unit to cancel the association.
Okuyama teaches the image reading device according to claim 1, wherein the controller is configured to cancel the association between generate document image data for a front surface of a document and generated document image data for a back surface of a document in a previously established document image data pair upon receiving a user instruction via an input operation unit to cancel the association (p0453: The controller 101 cancels the association between the first image and the second image on which the cancel has been associated to eliminate the display of the graphic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ogawa in view of Yano, and to wherein the controller is configured to cancel the association between generate document image data for a front surface of a document and generated document image data for a back surface of a document in a previously established document image data pair upon receiving a user instruction via an input operation unit to cancel the association, in order to provide a technique that easily recognizes a relationship among a plurality of images and achieves more convenient use suggested by Okuyama (p0010).


Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677